DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “first plane”, “second plane” “third plane” “fourth plane” all lack antecedent basis in the specification. 

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first plane, second plane, third plane, fourth plane, first fixed position, second fixed position, first location, and second location” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claims 1, 9, and 17 are objected to because of the following informalities:  The term “patient” is misspelled in claims 1, 9, and 17 and reads as “patent”. The examiner recommends changing the term in the last line of claims 1, 9 and 17 to read as --  patient  --.  Appropriate correction is required.
	Claim 1 is objected to because of the following informalities: The term “be” should be changed to --  beam -- in two instances in claim 1 in order for it to make sense. Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 9, and 17 recites the limitation "the cranial-caudal axis".  There is insufficient antecedent basis for this limitation in the claims.
	Claims 2-8, 10-16, and 18-20 are rejected under 112 (b) as being dependent on a claim rejected under 112 (b).
	Claims 8, 16, and 20 recite the limitation “the first section” and “the third section”. There is insufficient antecedent basis for this limitation in the claims.

Allowable Subject Matter
Claims 1, 9, and 17 (along with their dependents) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
 A thorough search for prior art fails to disclose any reference or any references, which taken alone or in combination, teach or suggest, the specific combination of limitations as set forth in claims 1, 9, and 17. More specifically, the closest prior art references are U.S. Publication No. 20170049651 issued to Lim.
The combination of structure present in claim 1 was not found in the prior art of record. In particular, the limitation “a first end of the elongated main beam portion being rotatably adjustable between a first fixed position and a second fixed position relative to the first main beam portion and a second end of the elongated main beam portion being rotatably adjustable between a first fixed position and a second fixed position relative to the second main beam portion; at least one patient support being moveably attached to the elongated main beam portion,” in combination with the other structure present in claim 1 was not found in the prior art of record.
The combination of structure present in claim 9 was not found in the prior art of record. In particular, the limitation “a first end of the elongated main beam portion being rotatably adjustable between a first fixed position and a second fixed position relative to the first main beam portion and a second end of the elongated main beam portion being rotatably adjustable between a first fixed position and a second fixed position relative to the second main beam portion;” in combination with the other structure present in claim 9 was not found in the prior art of record.
The combination of structure present in claim 17 was not found in the prior art of record. In particular, the limitation “and an elongated main beam portion extending between the first main beam portion and the second main beam portion, the main beam being convertible between the left configuration and the right configuration by rotatably adjusting the elongated main beam portion relative to the first main portion and the second main beam portion,” in combination with the other structure present in claim 17 was not found in the prior art of record. 
	The prior art doesn’t disclose an elongated main beam portion that is rotatable relative to the main beam portion in the manner described above in each independent claim above. Instead the elongated portion is fixed relative to the main beam portion and rotates with the main beam portion.
	For these reasons at least claims 1, 9, and 17 are objected to in view of the prior art.
	

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673